COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Clements
Argued at Alexandria, Virginia


ARTHUR CLEMENTS BROOKS, JR.
                                           MEMORANDUM OPINION * BY
v.   Record No. 0366-00-2               JUDGE JEAN HARRISON CLEMENTS
                                                MAY 15, 2001
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF ORANGE COUNTY
                  Lloyd C. Sullenberger, Judge

          John R. Maus for appellant.

          Robert H. Anderson, III, Senior Assistant
          Attorney General (Mark L. Earley, Attorney
          General, on brief), for appellee.


     Arthur Clements Brooks, Jr., was convicted in a jury trial of

twenty counts of object sexual penetration of a minor in violation

of Code § 18.2-67.2 and in a bench trial of failure to appear in

court, a felony, in violation of Code § 19.2-128.   On appeal, he

contends the trial court erred (1) in failing to instruct the jury

during the sentencing phase of the trial that parole in Virginia

has been abolished 1 and (2) in sentencing him for failure to


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Brooks further asserts that the trial court erred in the
guilt phase of the trial when it failed to instruct the jury on
the legal consequences of their inability to agree on a verdict
in response to the jury's question, "We would like to be
informed about what happens if we are unable to come to a
decision. Will he be retried or released?" We do not address
this argument because we conclude that the issue of whether a
appear when he was never tried or convicted for that violation.

After examining the record, we conclude that, although the trial

court did err in failing to instruct the jury that parole has been

abolished in Virginia, that error was harmless.   We further find

appellate review of Brooks's conviction for failure to appear

procedurally barred.   Therefore, we affirm Brooks's sentence and

his convictions.

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts necessary to a

disposition of this appeal.

           A.   JURY INSTRUCTION ON ABOLIITON OF PAROLE

     During the penalty phase of its deliberation, the jury asked

the trial court, "If a term is specified, how much time is

actually served?"   Upon agreement of counsel, the trial court

responded to the jury's question as follows:

          You should impose such punishment as you feel
          is just under the evidence and within the
          instructions of the court. You are not to
          concern yourselves with what may happen
          afterward. I ask that you take that to add
          to the instructions that you will consider
          and return to your jury room to deliberate.

The jury subsequently imposed five-year sentences on each of the

twenty sexual penetration convictions.


jury instruction on the abolition of parole should have been
given pursuant to Fishback v. Commonwealth, 260 Va. 104 532
S.E.2d 629 (2000), is the only one for which an appeal was
granted.

                               - 2 -
     Brooks concedes he posed no contemporaneous objection to and,

indeed, concurred in the trial court's response to the jury's

question.   He contends, however, that the holdings in Fishback v.

Commonwealth, 260 Va. 104, 532 S.E.2d 629 (2000), and Jerman v.

Commonwealth, 34 Va. App. 323, 541 S.E.2d 307 (2001), dictate that

this case be remanded for resentencing.

     We noted in Jerman that the Supreme Court's decision in

Fishback, 260 Va. at 117, 432 S.E.2d at 635, provides that a

jury's knowledge of the abolition of parole is materially vital to

a defendant, at least in those cases in which the jury

specifically inquires during the penalty-determination phase of

the trial about the possible impact of parole.   Jerman, 34 Va.

App. at 326-28, 541 S.E.2d at 308-09.   Thus, when a jury inquires

about parole, the trial court has an affirmative duty to properly

instruct the jury on the abolition of parole, if applicable, and

the court's failure to do so is error, regardless of whether the

defendant failed to object or raise the issue at trial.   Id.

Accordingly, neither Brooks's failure to object to the trial

court's deficient response to the jury's question nor his

concurrence in that response precludes our consideration of this

issue on appeal.   We conclude, therefore, that the trial court

erred in failing to inform the jury about the abolition of parole

in Virginia.




                               - 3 -
     However, our inquiry does not end there.     We must decide

whether the error requires us to vacate Brooks's sentence and

remand for resentencing.

     A non-constitutional error by the trial court is harmless if

          "it plainly appears from the record and the
          evidence given at the trial that" the error
          did not affect the verdict. An error does
          not affect a verdict if a reviewing court can
          conclude, without usurping the jury's fact
          finding functions, that, had the error not
          occurred, the verdict would have been the
          same.

Lavinder v. Commonwealth, 12 Va. App. 1003, 1005, 407 S.E.2d 910,

911 (1991) (en banc) (quoting Code § 8.01-678).    "Each case must

. . . be analyzed individually to determine if an error has

affected the verdict."   Id. at 1009, 407 S.E.2d at 913.

     In this case, the jury returned verdicts of five years

incarceration on each charge of object sexual penetration of a

minor, the minimum sentence provided by statute.    See Code

§ 18.2-67.2.   We can conclude, therefore, without usurping the

jury's fact-finding function, that, had the jury been properly

instructed on the abolition of parole in Virginia, the penalty

verdict would have been the same.   Accordingly, the error was

harmless and we affirm appellant's sentence.

          B.   CONVICTION FOR FAILURE TO APPEAR IN COURT

     Brooks contends that the trial transcript from December 3,

1999, shows that he was not tried or convicted on the charge of

failure to appear.   Brooks acknowledges that he was indicted and


                               - 4 -
arraigned on this charge and that evidence was presented to the

trial court on this charge.   Moreover, the adjudication order

entered December 6, 1999, recited that the trial court heard

evidence and argument on the charge and found Brooks guilty of

failure to appear.   Brooks concedes he never objected to the order

or to his sentencing on this charge before the trial court.    He

asserts, however, that his conviction should be reversed to attain

the ends of justice.

     Rule 5A:18 provides, in pertinent part, that "[n]o ruling of

the trial court . . . will be considered as a basis for reversal

unless the objection was stated together with the grounds therefor

at the time of the ruling."   (Emphasis added.)   Thus, we will not

consider a claim of trial court error as a ground for reversal

"where no timely objection was made."   Marshall v. Commonwealth,

26 Va. App. 627, 636, 496 S.E.2d 120, 125 (1998).    Nor will we

"consider an argument on appeal which was not presented to the

trial court."   Ohree v. Commonwealth, 26 Va. App. 299, 308, 494
S.E.2d 484, 488 (1988) (citation omitted).

          The main purpose of requiring timely specific
          objections is to afford the trial court an
          opportunity to rule intelligently on the
          issues presented, thus avoiding unnecessary
          appeals and reversals. In addition, a
          specific, contemporaneous objection gives the
          opposing party the opportunity to meet the
          objection at that stage of the proceeding.

Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991).




                               - 5 -
     We hold, therefore, that, because it was never presented to

the trial court, the argument Brooks makes before us on appeal is

procedurally barred by Rule 5A:18.    Furthermore, our review of the

record in this case does not reveal any reason to invoke the "good

cause" or "ends of justice" exceptions to Rule 5A:18.

     Accordingly, we affirm appellant's sentence and convictions.

                                                          Affirmed.




                              - 6 -